United States Court of Appeals
                                                                                           Fifth Circuit
                                                                                         F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                          August 10, 2006
                                FOR THE FIFTH CIRCUIT
                                                                                     Charles R. Fulbruge III
                                   __________________________                                Clerk
                                          No. 05-51654
                                   __________________________


MARIA GUADALUPE CORONADO,
                                                                                   Plaintiff-Appellant,

versus

SBC COMMUNICATIONS, INC; SBC DISABILITY INCOME PLAN,

                                                                               Defendants-Appellees.

                  ___________________________________________________

                         Appeal from the United States District Court
                              for the Western District of Texas
                                        5:04-CV-426
                  ___________________________________________________


Before SMITH, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

         The court has carefully reviewed the parties’ briefs and pertinent parts of the record. Having

done so, we conclude that the district court committed no reversible error of law or fact. Therefore,

we AFFIRM for essentially the reasons stated by the district court.

                                                                                        AFFIRMED.




*
 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and
is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.